JUSTICE STOUDER delivered the opinion of the court: The plaintiff, Larry Dodson, was laid off from his position as Correctional Residence Counselor I as a result of the closing of the correctional center to which he was assigned. On appeal, Dodson asserts that the defendant, Civil Service Commission, erred in finding that there were no vacant positions for which Dodson qualified via a voluntary reduction in pay grade. It is undisputed that Dodson was laid off from his position with the Illinois Department of Corrections (DOC) on February 15, 1983. It is also undisputed that the Hanna Youth Facility, the facility to which Dodson wanted to transfer, was understaffed. Under the relevant contract between the State of Illinois and the AFSCME, an employee who was laid off could take a voluntary reduction in pay grade in order to transfer to a vacant position within the same county. Dodson asserted before the Commission that, as a laid-off employee, he was entitled to transfer at a reduced pay grade to the Hanna Youth Facility. The DOC responded that Dodson was not entitled to transfer because there were no vacant positions due to a hiring freeze imposed by the Governor. Dodson challenged whether the State proved that a freeze had prevented the filling of vacancies at the Hanna facility. The Commission found that the DOC proved that a freeze had been imposed, so that any vacancies at the Hanna facility were not bona fide 'vacancies. The Commission relied upon documents submitted by the DOC pertaining to job vacancies occurring at the Hanna facility. These documents were captioned “Request for Exemption from Executive Order.” The director of the Hanna facility testified that as a result of the order creating a hiring freeze, he was required to submit a “Request for Exemption from Executive Order” in order to fill a vacancy at his facility. The Commission found that the documents were sufficient to establish that a freeze existed, absent any proof to the contrary, which resulted in no bona fide vacancies at the Hanna facility. The plaintiff appealed the Commission’s decision to the circuit court of Peoria County. The circuit court affirmed, finding that the Commission’s decision was not contrary to the manifest weight of the evidence. The sole issue in the instant appeal is whether the Commission erred in finding that the State proved that a hiring freeze existed on February 15,1983. We affirm the decision of the Commission and the judgment of the circuit court. The crux of the plaintiff’s case before the Commission was that the DOC had manipulated the hiring and transfer procedures to prevent the plaintiff from obtaining employment at the Hanna facility. No evidence was introduced which put into question the existence of the executive order establishing the hiring freeze. Counsel for the plaintiff stated during the Commission hearing: “Mr. Hearing Officer, if I may comment I think that this has direct impact on both those issues, first of all that the, [sic] the issue of the freeze was manipulated so as to deny Mr. Dodson the right to take a voluntary reduction ***.” Thus, the plaintiff did not challenge the existence of the freeze before the Commission, but challenged instead the application of the freeze to affect the plaintiff’s contractual rights. The judgment of the circuit court of Peoria County is, therefore, affirmed. Affirmed. SCOTT, J., concurs.